Exhibit 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into effective this 3rd
day of November, 2017, by and among BLUE CLAY CAPITAL MANAGEMENT, LLC, a
Delaware limited liability company (“BCCM” or “Seller”), Gary Kohler (“Kohler”),
and BCCM, Inc., a Delaware corporation (“Purchaser”).

WHEREAS, Seller is engaged in the business of asset management and related
investment services. The Seller is the owner of certain assets, including, but
not limited to office equipment, computers, software, furniture, intellectual
property, contract rights, customer relationships, residual operating cash,
leasehold rights, fixtures and miscellaneous other assets used in connection
with the operation of its business (collectively the “Business”) and Kohler is
the owner of 100% of the membership interests and sole member of BCCM.

WHEREAS, the Purchaser desires to purchase, and the Seller desires to sell,
substantially all of the assets that are used or useful, or intended to be used,
in the operation of the Seller’s Business as referenced in Section 1 of this
Agreement.

WHEREAS, the parties hereto wish to make certain representations, covenants, and
agreements in connection with the purchase of Seller’s assets, and also to
prescribe various conditions to such transaction.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

SECTION 1.     ASSETS PURCHASED. The Seller agrees to sell, transfer, and assign
to the Purchaser pursuant to the terms and conditions in this Agreement, all of
the Seller’s assets related to its Business as a going concern whether or not
carried on the books of Seller, including, but not limited to, the following
(collectively referred to as the “Assets”):

a.    Any and all transferable rights and interest Seller has or may have in the
Business telephone and facsimile numbers, domain names/URLs/worldwide websites,
patents, copyrights, patent/copyright applications, other tangible and
intangible intellectual property, trade names and logos, and any derivations
thereof (“Blue Clay Capital Management,” “Blue Clay Fund” and derivations
thereof), including any applicable trade or service marks or registered names
used, maintained or registered to Seller. At closing, Seller shall assign to
Buyer all transferable right, title and interest Seller may have in the right to
do business in such current trade names and take necessary action reasonably
requested by Purchaser to ensure the Purchaser’s transfer and use of said
intellectual property;

b.    Any and all of Seller’s customer lists, listings and/or business records;
leases, assignments, and assignable contracts; customer and vendor information,
computer records and accounting data; and except as provided below, all other
personal property used in the Business, including software and software licenses
and related code, and all transferable permits, warranties, licenses and
franchise rights;



--------------------------------------------------------------------------------

c.    Any and all goodwill associated with the Business, including, but not
limited to, customer relationships, vendor relationships, licenses, permits and
other general intangibles;

d.    Any of Seller’s right, title and interest in and to all personal property,
equipment, computer equipment, phones, copy/fax machines, fixtures, furniture,
computers, instruments, supplies, office supplies, stationery, and other
tangible personal property comprising and utilized in the Business;

e.    Those customer, vendor and related contracts and other leases,
transferable customer contracts and other contractual rights, including, but not
limited to, license or other agreements to the extent such agreements are
assignable, as set forth on Exhibit D attached hereto (the “Assigned
Contracts”);

f.    Transferable independent contracts and independent contract relationships
identified herein, together with all non-compete agreements, non-solicitation
agreements and related transferable contract rights and benefits; and
advertising listings relating to the Business;

g.    Leasehold rights with respect to that office lease dated November 30, 2016
for the property located at 5000 W. 36th Street, #115, St. Louis Park, MN 55416
(the “Lease”), including, but not limited to the $4,800.00 security deposit and
any improvements to the leased premises;

h.    Rights under the Venture X Membership Agreement with respect to the use of
space 9128 Strada Place #10115, Naples, Florida 34108 (the “Florida Membership
Agreement”); and

i.    Copies of all papers, records and documents (in paper or electronic
format) relating to the Assets, and all technical and descriptive materials
relating to the Assets, purchasing and sales records, customer and vendor lists,
inventory and Asset documentation, marketing documents, software release orders
and related information and materials regarding the Assets.

The Assets referenced in this Section shall be as described more particularly,
but not inclusively, on Exhibit A attached hereto, as well as the Bill of Sale
and attachments thereto, to be executed by the Seller in substantially the same
form as attached hereto as Exhibit B.

SECTION 2.     EXCLUDED ASSETS.

a.    Notwithstanding anything in this Agreement to the contrary, excluded from
this sale and purchase are any (i) work in process and/or receivables; (ii) all
of the Seller’s general partnership and other interests in its funds (the
“Funds”), including without limitation Seller’s general partnership interests in
Blue Clay Capital Partners CO I LP, Blue Clay Capital Partnership CO II LP, Blue
Clay Capital Partners CO III LP, Blue Clay Capital Partners LP, and Blue Clay
Capital SMID-CAP LO LP and Seller’s interests in Blue Clay Capital Fund Ltd. and
Blue Clay Capital Master Fund Ltd. (and specifically including without
limitation the Seller’s “Incentive Allocations” with respect thereto and
Seller’s other rights to allocations of income, gain, loss, deductions and
credits with respect thereto and distributions therefrom; collectively,
“Seller’s GP Interests”); (iii) bad debts; (iv) investment assets; bank and
investment accounts; (v) the corporate seals; corporate books and records
(except as otherwise provided herein) of Seller; other records related
exclusively to the organization, existence or capitalization of the Seller;
(vi) any interest the Seller may have in or to any Minnesota Vikings tickets or
Minnesota Vikings seat license; and (vii) the Seller’s rights under any contract
between the Seller and any third party to which consent to assignment to the
Purchaser is required but has not been obtained on the Closing Date.

 

2



--------------------------------------------------------------------------------

b.    Between the date of this Agreement and the Closing Date, the parties shall
cooperate to amend the documentation with respect to the Funds to convert
Seller’s GP Interests into limited partnership interests, with Seller retaining
all of the same economic benefits as are now associated with Seller’s GP
Interests, and to substitute the Purchaser, or an entity designated by the
Purchaser, for the Seller as general partner of the Funds (recognizing that any
such amendments with respect to Blue Clay Capital Fund Ltd. and Blue Clay
Capital Master Fund Ltd. will differ in form because those two entities are not
limited partnerships). In connection with such conversion, the Purchaser or its
designated entity shall receive the management fees associated with managing the
Funds (notwithstanding Seller’s retention of the other economic benefits
associated with Seller’s GP Interests), except that Seller shall retain the
Incentive Allocations associated with Seller’s general partnership interest in
Blue Clay Capital Partners CO I LP and Blue Clay Capital Partners CO III LP.

SECTION 3. NO ASSUMPTION OF LIABILITIES.

3.1    No Assumption of Liabilities. Purchaser only agrees to assume and pay
those liabilities, if any, listed and attached hereto on Exhibit C (“Assumed
Liabilities”). Other than the Assumed Liabilities set forth on Exhibit C, the
Purchaser shall not assume, agree to pay, discharge or perform, or incur, as the
case may be, any of the following liabilities, among others: (a) liabilities
(including principal and interest) arising out of loans and other indebtedness
owing to any person or entity, excluding only the Assumed Liabilities;
(b) liabilities of the Seller not arising in the ordinary course of its business
incurred or accrued prior to the Closing Date, including professional fees
related to this transaction and the finalization of accounting records or legal
issues related to the winding up of the business, or any tax, estate, legal, or
other professional services performed on behalf of the Seller; (c) any liability
or obligation owing to current or former employees of the Seller and/or arising
out of or in connection with an employee benefit plan or union-related
obligations, unless an Assumed Liability herein; (d) any liability for taxes
related to any of the Assets for any tax period or portion thereof ending on or
before the Closing Date and any obligation for other taxes of the Seller; and
(e) any liability for accrued and existing real property or office leases,
taxes, or related property expense pre-dating the Closing Date.

3.2    Other Liabilities. With the exception of the Assumed Liabilities
referenced above or the Assigned Contracts referenced in Section 3.4 below (if
any), Purchaser shall not assume or otherwise be responsible for any liability
or obligation of Seller of any nature whatsoever, whether matured or un-matured,
liquidated or un-liquidated, fixed or contingent, known or unknown. Seller shall
use its best efforts to pay in a timely fashion all expenses of operation and
other liabilities, whether absolute or contingent, associated with or related to
the Business up to the Closing Date, including all salaries, vacation pay
incurred and payable as of the closing date, benefits, pension and union
contributions, and required payments or contributions under all employee benefit
plans or items of a similar nature, all amounts due creditors, and all other
operating expenses. Seller shall indemnify Purchaser, and hold Purchaser
harmless, from and against any and all claims, demands, liabilities, costs and
expenses, including reasonable attorney fees, incurred or expended by Purchaser
as a result of Seller’s failure to pay all the expenses and all other
liabilities of the purchased business incurred prior to the Closing Date as
provided herein.

 

3



--------------------------------------------------------------------------------

3.3    Conditional Obligations. The obligations of the Purchaser under this
Section are subject to whatever rights the Purchaser may have under this
Agreement or otherwise for breach by the Seller of any representation, warranty,
covenant or agreement contained in this Agreement, including but not limited to
any right of indemnification provided by this Agreement.

3.4    Assigned Contracts. Subject to the restrictions set forth in this
Section 3, Purchaser agrees to the assumption of Seller’s obligations under the
Assigned Contracts arising from and after the Closing Date. To the extent that
the assignment of the Assigned Contracts shall require the consent of any other
party, or in the event any Assigned Contract shall be non-assignable, neither
this Agreement nor any action taken pursuant to the provisions of this Agreement
shall constitute an assignment or agreement to assign which would constitute a
breach thereof; provided, however, in each case, Seller shall use its reasonable
efforts to obtain the consent of such other party to the assignment of any such
Assigned Contract to the Purchaser at no further cost to Purchaser. If any
consent to an Assigned Contract shall not be obtained, Seller shall cooperate
with the Purchaser and make commercially reasonable arrangements designed to
provide Purchaser with the benefits intended to be assigned to the Purchaser
under the relevant Assigned Contract and for Purchaser to perform the
obligations of the Seller under such Assigned Contract arising from and after
the Closing Date. The Purchaser shall assume obligations under any Assigned
Contract only assigned between the parties, and solely to the extent any
contractual obligations arise or are required to be performed under the
applicable Assigned Contract after the Closing Date.

SECTION 4.     PURCHASE PRICE. The purchase price for the Assets shall be One
Dollar ($1.00) (“Purchase Price”). The Purchaser shall pay the Purchase Price at
Closing. Any Assumed Liabilities to be paid by Purchaser (if any) shall be paid
at Purchaser’s discretion after Closing.

SECTION 5.     PURCHASE PRICE ADJUSTMENT. The Purchase Price for the Assets
shall be paid as follows:

5.1    Net Working Capital Adjustment.

5.1.1 Computation of Net Working Capital Adjustment. It is assumed that BCCM
will be cash free and debt free at closing, with an estimated net working
capital of zero dollars (“Estimated Net Working Capital”). Within sixty
(60) days following the Closing Date, Purchaser will prepare and deliver to
Seller its final determination of the Closing Net Working Capital (“Closing NWC
Statement”). For purposes of this Agreement, “Closing Net Working Capital” shall
be defined as the amount of current assets reflected on Seller’s Balance Sheet
as of the Closing Date, less current liabilities and indebtedness as of the
Closing Date. The Closing Net Working Capital as set forth in the Closing NWC
Statement shall be determined in accordance with generally accepted accounting
principles, in all material respects, and applied reasonably consistent with
BCCM’s past accounting practice. If the Closing Net Working Capital as set forth
on the Closing NWC Statement exceeds the Estimated Net Working Capital,
Purchaser will pay to Seller the amount of such difference within thirty
(30) days of such calculation, and if the Closing Net Working Capital as set
forth on the Closing NWC Statement shows a negative balance as set forth in the
Closing NWC Statement, Seller shall pay Purchaser the amount of such difference
within thirty (30) days of such calculation. Seller shall have the right to
review the Closing NWC Statement and object to Purchaser’s computation of the
Closing Net Working Capital pursuant to Section 5.1.2 herein.

 

4



--------------------------------------------------------------------------------

5.1.2 Closing Net Working Capital Statement and Review. With respect to the Net
Working Capital Adjustment and the Closing NWC Statement, the Parties agree as
follows:

a. Within sixty (60) days following the Closing Date,, the Purchaser shall
prepare and deliver the Closing NWC Statement to Seller. The Purchaser shall
permit Seller and Seller’s independent accountants to review all pertinent
financial statements and calculations with respect to the Closing NWC Statement,
as applicable, subject to execution by such parties of a confidentiality
agreement. Seller and its representatives shall conduct the review at Seller’s
sole cost, upon reasonable advance notice, and in a fashion which does not
disrupt the Purchaser’s day-to-day business.

b.Unless Seller notifies Purchaser in writing that Seller disagrees with the
Closing NWC Statement within thirty (30) days after receipt of such statement
(the writing to include Seller’s reasonably-detailed objections and proposed
revisions of supporting data), the corresponding Closing NWC Statement and
calculations therein shall be deemed final and binding on the parties. If Seller
timely provides an objection to the Closing NWC Statement, the Parties shall
attempt to resolve the disputed items on an informal basis for a period of
thirty (30) days following delivery of Seller’s objection notice. All items
other than disputed items shall be deemed agreed, final and binding for purposes
of this Section. Any Net Working Capital Adjustment items not resolved by the
parties will be resolved by a mutually-agreed, neutral third party independent
certified public accounting firm (the “CPA Firm”). Within thirty (30) days after
engagement of the CPA Firm, each party shall submit a brief to the CPA Firm
(with a copy to the other party) setting forth their position, as well as
corresponding reply briefs to each party’s submission within fifteen (15) days
following receipt of each party’s initial brief. The CPA Firm shall render its
decision resolving dispute within thirty (30) days of submission of the last
reply brief. The CPA Firm shall not be entitled to consider any items other than
the remaining disputed items set forth in the party’s briefs, shall be
instructed to render its decision in accordance with generally accepted
accounting principles reasonably consistent with BCCM’s past practice, and shall
not render a decision or amount lower than the lowest amount or higher than the
highest amount set forth in the parties’ respective briefs. The parties shall
pay their own expenses with respect to the dispute process and equally share the
cost of the CPA Firm. The decision of the CPA Firm shall be final and binding on
the parties.

5.2 General Adjustment. Unless specifically noted herein, the operation of the
Seller’s business and related income and expenses up to the close of business on
the day before the Closing Date shall be for the account of the Seller and
thereafter for the account of the Purchaser, including but not limited to,
utilities, telephone charges, personal property taxes, rents, real property
taxes, sales tax, wages, vacation pay, payroll taxes, and fringe benefits of
employees of the Seller, which shall be prorated between the Seller and the
Purchaser as of the close of business on the day before the Closing Date, the
proration to be made, insofar as reasonably possible, on the Closing Date.
Settlement of any remaining pro-rations shall be made within thirty (30) days
following the Closing Date.

5.3 Purchase Price Allocation. The Purchase Price will be allocated to the
Assets in the manner required by Section 1060 of the Internal Revenue Code. The
parties will negotiate in good faith the values of the Assets and the resulting
allocation, it being understood that such determination will be binding only for
tax purposes. The parties will not voluntarily take any position inconsistent
with the allocations referenced or completed in connection with this Agreement,
or any claim with respect to such tax returns.

 

5



--------------------------------------------------------------------------------

The parties shall promptly file with the Internal Revenue Service, when due,
those requisite allocation or acquisition statements on Form 8594 as required by
the Internal Revenue Code, and cooperate with each other in the preparation of
such forms, supplements and amendments thereto.

SECTION 6.    CLOSING.

6.1    Time and Place. The Closing of the sale and purchase of Assets and
transactions contemplated hereby (the “Closing”) shall take place at the offices
of Seller effective as of December 31, 2017, subject to the satisfaction or
waiver of all conditions of the parties to consummate the transactions
contemplated hereby, or at such other location, time or date as the Purchaser
and the Seller may mutually agree (“Closing Date”).

6.2     Obligations of Seller and other Agreements. At the Closing, the Seller
shall execute and/or deliver to the Purchaser the following:

6.2.1 One or more bills of sale from the Seller conveying all of the Assets to
the Purchaser, in the form as set forth in Exhibit B hereto, including, without
limitation, appropriate endorsements and assignments of contracts, permits, or
other binding arrangements included with the Assets; specific bills of sale,
endorsements, and assignments transferring all intellectual property and trade
names.

6.2.2 A copy of the resolutions of the Seller’s respective board of
governors/managers and members authorizing the execution, delivery and
performance of this Agreement and any other agreement to be entered into by the
Seller in connection herewith, and the transactions contemplated hereby.

6.2.3 UCC-3 termination statement and release of security interest in the Assets
from Seller’s pertinent lenders and/or credit institution(s) to the extent such
institutions possess security interests in any of the Assets purchased herein
and any similar releases or documents affecting the Assets.

6.2.4 A payoff letter from Seller’s pertinent lenders and/or credit institutions
with respect to any Bank Debt.

6.2.5 All data relating to the Assets simultaneously with such delivery. The
Seller agrees to take all actions necessary to put the Purchaser in actual
possession and control of the Assets.

6.2.6 The Kohler Employment Agreement attached hereto as Exhibit E (“Kohler
Employment Agreement”) and the David Woodis Employment Agreement attached hereto
as Exhibit F (“Woodis Employment Agreement”).

6.2.7 Executed consents to assignment of the Assumed Contracts listed on Exhibit
D.

6.2.8 Assignment and Assumption Agreement, in form and substance reasonably
acceptable to Seller and Purchaser, pursuant to which Seller assigns to
Purchaser Seller’s rights with respect to the Assigned Contracts and Purchaser
assumes the obligations to be assumed by Purchaser pursuant to this Agreement
(the “Assignment and Assumption Agreement”).

 

6



--------------------------------------------------------------------------------

6.2.9 Domain Name Assignment assigning the domain names blueclaycapital.com and
blueclaycap.com to the Purchaser.

6.2.10 Amendments to the Limited Partnership Agreements for the funds listed on
Exhibit G.

6.2.11 Investment Management Agreements between Purchaser and the funds listed
on Exhibit H.

6.2.12 A certificate, dated as of the Closing Date and signed by a duly
authorized officer or person of the Seller, that each of the conditions set
forth in Sections 13.1.1 and 13.1.2 have been satisfied.

6.2.13 Such other assignments, bills of sale, or instruments of conveyance,
certificates of officers, and other documents as reasonably may be requested by
the Purchaser prior to the Closing to consummate this Agreement and the
transactions contemplated hereby.

6.3    Obligations of Purchaser and Other Agreements. At the Closing, the
Purchaser shall execute, or cause to be executed, and shall deliver to the
Seller the following:

6.3.1 Funds sufficient to satisfy the Purchase Price pursuant to Section 4
herein.

6.3.2 The Kohler Employment Agreement.

6.3.3 The Woodis Employment Agreement.

6.3.4 A certificate, dated as of the Closing Date and signed by a duly
authorized officer or person of the Purchaser, that each of the conditions set
forth in Section 13.2.1 have been satisfied.

6.3.5 The Assignment and Assumption Agreement.

6.3.6 Such certificates of officers and other documents as reasonably may be
requested by the Seller prior to the Closing to consummate this Agreement and
the transactions contemplated hereby.

SECTION 7.     SELLER’S REPRESENTATIONS AND WARRANTIES. The Seller represents
and warrants to the Purchaser as follows, except as set forth in Exhibits to
this Agreement:

7.1     Existence and Authority. BCCM is now, and on the Closing Date will be, a
limited liability company duly organized, validly existing, and in good standing
under the laws of the State of Delaware, has all requisite power and authority
to own its Assets, property and assets and carry on its business and is in good
standing in each jurisdiction in which such qualification is required. BCCM has
full authority, and Kohler has individual authority, to execute and deliver this
Agreement and any other agreement to be executed and delivered in connection
herewith, and to carry out the transactions contemplated hereby. This Agreement
constitutes a valid and binding Agreement of BCCM and Kohler in accordance with
its terms.

7.2     Conflict with Other Agreements, Consents and Approvals. With respect to
(i) the certificate of formation or limited liability company agreement of BCCM,
(ii) any applicable law, statute, rule or regulation, (iii) any contract to
which the Seller is a party or may be bound, or (iv) any judgment, order,

 

7



--------------------------------------------------------------------------------

injunction, decree or ruling of any court or governmental authority to which the
Seller is a party or subject, the execution and delivery by the Seller of this
Agreement and any other agreement to be executed and delivered by the Seller in
connection herewith and the consummation of the transactions contemplated hereby
will not (a) result in any material violation, conflict or default, or give to
others any interest or rights, including rights of termination, cancellation or
acceleration, (b) require any authorization, consent, approval, exemption or
other action by any court or administrative or governmental body which has not
been obtained, or any notice to or filing with any court or administrative or
governmental body which has not been given or done, or (c) require the consent
of any third party.

7.3     Compliance with Law. The Seller’s use and ownership of the Assets, and
the conduct of its Business, wherever located, has been in material compliance
with all applicable federal, state, local or other governmental laws or
ordinances, the non-compliance with which, or the violation of which, might have
a material adverse effect on the Assets, the Business, any Assumed Liabilities
or Assigned Contracts or the financial condition, results of operations or
anticipated business prospects of the Purchaser, and the Seller has received no
claim or notice of violation with respect thereto. The Seller has obtained all
material permits, licenses, franchises and other authorizations necessary for
the conduct of its Business and ownership of the Assets.

7.4     Financial Statements. Seller, at Seller’s own expense, has or will
provide Purchaser with Financial Statements as defined in this section,
effective through September 30, 2017, prior to the Closing Date. “Financial
Statements” shall be defined as the Seller’s most recent unaudited income
statements and balance sheets, updated to the calendar month preceding the
Closing Date. The Financial Statements are in accordance with the books and
records of the Seller and are true, correct, and complete in all material
respects; fairly present financial condition of the Seller at the dates of such
Financial Statements and the results of its operations for the periods then
ended; and were prepared in accordance with generally accepted accounting
principles applied on a basis consistent with prior accounting periods, subject
to year-end adjustments (the effect of which will not be materially adverse) and
the absence of footnotes. There has been no material adverse change in the
financial condition of the Seller or the Business since the date of the
Financial Statements.

7.5     Tax and Other Returns and Reports. There are no federal, state, local
and foreign tax claims and/or liabilities (including without limitation all
income tax, social security, payroll, unemployment compensation, sales and use,
excise, privilege, property, ad valorem, franchise, estate, probate, license,
and school) which may be asserted by any taxing authority against the Assets,
the Business or the Purchaser with respect to this transaction or which will
adversely and materially affect the Assets, the Business or this transaction,
and no lien or other encumbrance for taxes has or will attach to the Assets.

7.6     Title to Assets and Condition. The Seller holds good and marketable
title to the Assets, free and clear of restrictions on or conditions to transfer
or assignment, and free and clear of liens, pledges, charges, or encumbrances.
The Seller has obtained and will present on the Closing Date, the necessary
UCC-3 Termination Statements and/or releases of security interest in the Assets
from those financial institutions or entities which retain a security interest
in the Assets. The Assets are in good condition and repair, reasonable wear and
tear excepted, and usable or salable in the ordinary course of business
consistent with past practices. The Assets are not in need of repair or
replacement other than as part of routine maintenance in the ordinary

 

8



--------------------------------------------------------------------------------

course of business. To the extent transferable, Seller shall transfer to
Purchaser all manufacturers and other warranties on the Assets. To the extent
that any such warranties are non-transferable, Seller agrees, in good faith,
work with Purchaser to the extent possible to make the benefits of such
non-transferable warranties available to the Purchaser.

7.7     Intellectual Property Rights. The Seller owns, possesses, or has the
right to use all intellectual property rights necessary or required to operate
the Business and to own and sell the Assets as presently conducted, or otherwise
used by the Seller. (i) To the Seller’s knowledge, no trade name, trademark,
service, web site, e-mail site, or telephone number related to the Seller’s
business and marketed and sold by the Seller violates any license or infringes
upon any intellectual property rights of others, (ii) the Seller or Shareholders
have not received any notice that any such trade name, service or web site
conflicts with any intellectual property rights of others, and (iii) to the
Seller’s knowledge, there is no reasonable basis to believe that any such
violation, infringement or conflict may exist.

7.8     Benefit Plans. There are no facts or circumstances which could, directly
or indirectly, subject the Purchaser or any of its affiliates, the Business or
the Assets to any liability, claim, or lien of any nature with respect to any
pension, welfare, retirement, incentive, perquisite, paid time off, vacation,
severance or other benefit plan, policy, practice, labor contract or agreement
sponsored, maintained or contributed to by the Seller or any affiliate, to which
the Seller or any affiliate is a party or with respect to which the Seller or
any affiliate could have any liability, except if any liabilities referenced in
this section are Assumed Liabilities as referenced herein.

7.9     Non-cancelable Contracts. Except as referenced in Exhibits C and D and
Section 7.2 herein, at the time of Closing, there will be no material leases,
employment contracts, contracts for services or maintenance, or vendor
agreements, supplier/customer contracts or other similar contracts existing or
relating to or connected with the operation of the Seller’s business or the
Assets that are not terminable or cancelable on ninety (90) days’ notice or
less. All accepted and unfulfilled contracts or agreements for the performance
of services entered into by the Seller and all outstanding contracts or
commitments for the purchase of materials and services were made in bona fide
transactions in the ordinary course of business.

7.10     Litigation. There is no claim, litigation, proceeding, or investigation
pending or, to the Seller’s knowledge, threatened against the Seller that might
result in any claim, attachment or material adverse change in the Business,
Assets, or Assigned Contracts being conveyed under this Agreement. Seller is not
in default with respect to any material provision or requirement of any
insurance policy relating to the Assets and has not failed to give any notice or
failed to present any claim thereunder in a timely fashion.

7.11     Continued Course of Business and Lack of Adverse Change. The Seller has
during the negotiations relating to this Agreement continued to operate the
Business and own the Assets in the usual and ordinary course and in substantial
conformity with all applicable laws, ordinances, regulations, rules, or orders,
and used its best efforts to preserve its business organization and preserve the
continued operation of its business with its customers, suppliers, and others
having business relations with the Seller. For the year preceding the Closing
Date, there has not been any material adverse change in the Seller’s financial
condition, business prospects, operation of the Seller, or casualty or physical
condition of the Assets that would have any material adverse effect upon the
Assets or Business; provided, however, that the parties

 

9



--------------------------------------------------------------------------------

acknowledge (i) the adverse performance of investment funds managed by the
Seller, as reflected in materials previously provided by the Seller to the
Purchaser, (ii) that such investment funds have suffered, and may in the future
suffer, redemptions by investors therein, including $7.5 million previously
redeemed by the Seller’s seed investor and an additional $7.5 million expected
to be redeemed by such investor on or prior to December 31, 2017, (iii) that
such redemptions may occur by reason of the adverse performance of such funds,
in response to notice to investors of the transactions contemplated herein,
and/or for other or any combination of reasons, (iv) that the Seller’s financial
condition, business prospects, operations, Assets and Business may be adversely
affected by adverse market performance or the adverse performance of the
Seller’s funds, and (v) that none of the matters referenced in clauses
(i) through (iv) above, or any effect any or all of such matters may have on the
Seller’s financial condition, business prospects, operations, Assets or
Business, whether prior or subsequent to the date hereof, shall constitute a
material adverse effect on, or material adverse change in, the Seller’s
financial condition, business prospects, operations, Assets or Business for
purposes of this Agreement.

7.12    Undisclosed Liabilities. Except as otherwise disclosed in this Agreement
or as reflected, accrued or reserved against in the Financial Statements
provided to the Purchaser prior to the Closing Date, the Seller does not have
any material debts, liabilities or obligations of any nature, whether accrued,
absolute, direct, indirect, contingent or otherwise, with respect to the
Business or the Assets and since the date of the last Financial Statement
provided to Purchaser, Seller has not incurred any material debts, liabilities
or obligations of any nature with respect to the Business or Assets, except
trade payables and expenses incurred in the ordinary course of business. For
purposes of this Section only, a material debt, liability or obligation shall
mean one in excess of $5,000.00. As of the Closing Date, the Seller has paid off
in full all bank loans and other indebtedness for borrowed money.    Purchaser
shall not, as a result of this transaction, acquire or be responsible for any
liabilities or claims against Seller other than the Assumed Liabilities or the
Assigned Contracts, and all liabilities, claims or expenses of any nature
whatsoever which relate to a period or periods prior to the Closing Date shall
be the responsibility of the Seller.

7.13    Labor Matters.

7.13.1 Seller is and has been in material compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, union requirements, employment benefit and
retirement plans, and is not engaged in any unfair labor practice.

7.13.2 There are no facts or circumstances which could, directly or indirectly,
subject the Purchaser or any of its affiliates to any liability with respect to
any current or former employee of the Seller or with respect to any employment
practice, policy, agreement or benefit or retirement plan maintained by the
Seller.

7.13.3 Upon termination of the employment of any person, neither Purchaser nor
any affiliate of Purchaser will by reason of anything done at or prior to the
Closing Date, be liable to any such person for “severance pay” or any other
payments or obligations.

 

10



--------------------------------------------------------------------------------

7.14     Environmental Matters. There are no facts or circumstances which could,
directly or indirectly, subject the Purchaser or any of its affiliates, the
Business or Assets to any material liability arising out of or related to any
pollution to threat to human health or the environment or violation of any
Environmental and Occupational Safety and Health Law (as defined herein) that is
related in any way to a negligent or improper act of the Seller, including
without limitation, any on-site or off-site activities involving
environmentally-regulated materials, and that occurred or existed out of
conditions or otherwise existed prior to the Closing Date. For purposes of this
paragraph, the term Environmental and Occupational Safety and Health Law shall
mean any common law or duty, statute, rule, regulation, law, ordinance or code,
local or federal, which regulates or imposes liability for standards of conduct
concerning any element, compound, pollutant or toxic or hazardous substance,
material or waste (or mixture thereof), or relates in any way to emissions or
releases into the environment, or conduct affecting such matters, or is
otherwise designed to provide safe and healthful working conditions or reduce
occupational safety and health standards. The term environmentally regulated
materials shall mean any element, compound, pollutant, contaminant, substance,
material or waste (or any mixture thereof), designed, listed, referenced or
regulated pursuant to any Environmental and Occupational Safety and Health Law.

7.15    Insurance. All of the Assets and Business of Seller of an insurable
nature usually insured by companies of similar size and similar businesses are
insured by Seller in such amounts and against such losses, casualties or risks
as is usual by such companies, required by any law or required by any contract
or commitment of Seller. Immediately prior to the Closing Date all such
insurance policies were in full force and effect and the premiums due thereon
have been timely paid.

7.16    Brokers. The Seller has retained no brokers in connection with the sale
of the Assets, the Business or this Agreement. Seller shall be solely liable for
any compensation due any broker or similar service provider(s) retained by
Seller.

7.17     Full Disclosure. The Seller knows of no material fact that has
resulted, or that in the reasonable judgment of the Seller will result, in a
material adverse effect on the Business that has not been set forth in this
Agreement, subject to the proviso set forth in the last sentence of Section 7.11
above.

SECTION 8.     REPRESENTATIONS OF PURCHASER. The Purchaser represents and
warrants to the Seller as follows:

8.1     Corporate Existence and Authority. The Purchaser is now, and on the
Closing Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware, has all requisite corporate
power and authority to enter into this Agreement and perform its obligations
hereunder. The Purchaser has full authority to execute and deliver this
Agreement and any other agreement to be executed and delivered in connection
herewith, and to carry out the transactions contemplated hereby. This Agreement
constitutes a valid and binding Agreement of the Purchaser in accordance with
its terms.

8.2     Conflict with Other Agreements, Consents and Approvals. With respect to
(i) the certificate of incorporation or bylaws of the Purchaser, (ii) any
applicable law, statute, rule or regulation, (iii) any contract to which the
Purchaser is a party or may be bound, or (iv) any judgment, order, injunction,
decree or ruling of any court or governmental authority to which the Purchaser
is a party or subject, the execution and

 

11



--------------------------------------------------------------------------------

delivery by the Purchaser of this Agreement and any other agreement to be
executed and delivered by the Purchaser in connection herewith and the
consummation of the transactions contemplated hereby will not (a) result in any
violation, conflict or default, or give to others any interest or rights,
including rights of termination, cancellation or acceleration, or (b) require
any authorization, consent, approval, exemption or other action by any court or
administrative or governmental body which has not been obtained, or any notice
to or filing with any court or administrative or governmental body which has not
been given or done.

SECTION 9.     PRE-CLOSING COVENANTS.

9.1    Conduct of Business by the Seller. From the date hereof until the earlier
of the Closing or the termination of this Agreement pursuant to Section 14.1 and
subject to this Section 9.1, the Seller shall carry on its operations in the
ordinary course and in compliance with applicable laws and use their
commercially reasonable efforts to keep available the services of the current
officers, key employees and consultants of the Business and to preserve the
current relationships of the Business with those customers, suppliers and other
persons with which the Seller has significant business relations.

SECTION 10.     INDEMNIFICATION, SURVIVAL AND LIMITATIONS.

10.1    Survival of Representations and Warranties. All representations and
warranties made in this Agreement shall survive the Closing of this Agreement
for a period of the later of (i) twenty-four (24) months from the Closing Date
and (ii) thirty (30) days after the completion of the 2018 fiscal year audit
(which shall be extended with respect to any pending claims at the time of
expiration), except those representations and warranties relating to
employment/benefit matters (Section 7.13), and environmental matters (Section
7.14) which shall survive until the expiration of all applicable statutory
limitation periods, and except those representations and warranties with respect
to the Seller’s authority to transfer (Sections 7.1 and 7.2), tax matters
(Section 7.5), title to assets (Section 7.6) and broker’s fees (Section 7.16),
which shall survive forever (collectively, the “Fundamental Representations”).

10.2    Seller’s Indemnification.

10.2.1 The Seller agrees to indemnify and hold the Purchaser, its successors and
assigns, harmless from and against: (i) Any and all material damages, losses,
claims, liabilities, deficiencies and obligations of every kind and description,
contingent or otherwise, arising out of or related to the operation of the
Seller’s Business or ownership of the Assets prior to the close of business on
the day before the Closing Date, (ii) any and all damage or deficiency resulting
from any material misrepresentation, breach of warranty or covenant, or
non-fulfillment of any agreement on the part of the Seller under this Agreement,
and (iii) any and all actions, suits, claims, proceedings, investigation,
audits, demands, assessments, fines, judgments, costs and other expenses
(including, without limitation, reasonable audit and attorney’s fees) directly
incident to any of the foregoing.

10.2.2 If any claim is asserted against the Purchaser that would give rise to a
claim by the Purchaser against the Seller for indemnification under the
provisions of this Section, then the Purchaser shall promptly give written
notice to the Seller concerning such claim, and upon the Purchaser’s request,
the Seller shall, at no expense to the Purchaser, defend the claim. Provided,
however, Purchaser shall have the option to

 

12



--------------------------------------------------------------------------------

undertake and control defense of the claim at Seller’s expense, but in such
event (or in the event of Purchaser’s exercise of its rights set forth in the
last sentence of this Section 10.2.2), Purchaser shall provide to the Seller
such information as the Seller may from time to time reasonably request with
respect the claim and Purchaser’s defense thereof, permit the Seller, at the
Seller’s sole cost and expense, to participate in the defense of the claim ,and
not agree to any settlement or compromise of the claim without the Seller’s
prior written consent, which shall not be unreasonably withheld or delayed.
Purchaser shall have the right to offset any such indemnity claims or losses
against any portion of the Purchase Price withheld by Purchaser or any other
amounts owed by Purchaser to Seller pursuant to any other agreement. If the
Seller refuses to indemnify and/or defend Purchaser after written notice,
Purchaser shall have the right to retain attorneys to represent and/or defend
Purchaser, and compromise and settle such claims.

10.3     Purchaser’s Indemnification. The Purchaser agrees to defend, indemnify,
and hold harmless the Seller from and against (i) any and all material damages,
losses, claims, liabilities, deficiencies and obligations of every kind and
description arising out of or related to ownership of the Assets or Business
following Closing, except for damages, losses, claims, liabilities, deficiencies
or obligations relating to Seller’s breach of the terms of this Agreement;
(ii) after the Closing, any Assumed Liability or Assigned Contract, (iii) any
and all damage or deficiency resulting from any material misrepresentation,
breach of warranty or covenant, or non-fulfillment of any agreement on the part
of the Purchaser under this Agreement, and (iv) any and all actions, suits,
claims, proceedings, investigation, audits, demands, assessments, fines,
judgments, costs and other expenses (including, without limitation, reasonable
audit and attorneys fees) directly incident to any of the foregoing.

10.4     Indemnification Limits. With the exception of claims relating to the
Fundamental Representations, no claim for indemnity for breaches of Seller’s
representation warranties herein may be made by Purchaser unless until the
amount of damages, in aggregate, for all claims, exceed $25,000.00. Further,
with the exception of claims for breaches of Fundamental Representations, there
shall be a limitation on the parties’ respective liability to the other for
breaches of any representations or warranty under this Agreement in an amount
which shall not exceed $1,000,000.00. Provided, however, none of the limitations
herein shall apply with respect to the Fundamental Representations, a party’s
fraud, willful misconduct or intentional misrepresentation. Further, none of the
limitations herein shall be construed as limiting or impairing the rights and
remedies that the parties may have in equity for injunctive relief and/or
specific performance relating to this Agreement.

SECTION 11.     NON-COMPETITION.

11.1    Non-Competition and Exclusivity. In consideration of the foregoing and
the mutual promises, covenants, and agreements contained herein, for one
(1) year from the date of this Agreement, BCCM and Kohler agree that they will
not, either directly or indirectly, alone or as a partner, officer, director,
shareholder (except on behalf of Purchaser and except as shareholder of less
than five percent of a publicly-held corporation), agent, employee, affiliate,
subsidiary, parent corporation, agent or assign of another firm or entity:
(a) disrupt, damage, impair, interfere, or engage in competition with the
business of the Purchaser (including, but not limited to, interfering with the
Business or Purchaser’s relationship with employees, customers, agents,
representatives, manufacturers, distributors, or vendors); (b) induce or attempt
to induce

 

13



--------------------------------------------------------------------------------

by soliciting or assisting anyone else in the solicitation of any of the
Purchaser’s or the Business’ employees, former employees, or contractors to
leave his or her employment or terminate a contract with the Purchaser or the
Business; (c) contact, directly solicit, or engage in competition by contracting
with or working with clients or customers of the Purchaser or the Business or
former clients of the Seller with whom Seller had contact or conducted business
with during operation and ownership of the Business with respect to the sale of
goods or services similar to the Business; or (d) operate, work with, contract
with, invest in or become employed with or affiliated in any way with a business
or industry in competition with the Business or Purchaser’s business.
Competition shall be deemed to include, but not limited to, soliciting or
accepting orders from clients or customers of the Purchaser for a similar
business of Purchaser and the Business, diverting the customer or client
business from the Purchaser, disparaging the Purchaser or its employees with a
customer or client, or otherwise interfering with the Purchaser’s business with
the customer or client, even if the customer or client initiates the contact
with Seller. Provided, however, that notwithstanding anything in this Agreement
to the contrary, it shall be deemed not to be competition with the Purchaser or
a similar business of the Purchaser for purposes of this Agreement (and
therefore not a breach of Kohler’s or Seller’s obligations under this
Section 11.1) for Kohler or Seller to invest for or manage the investments of
any person, fund or other entity if the strategy used therefor is not the same
as or similar to any investment strategy used by a fund of the Seller
immediately prior to the Closing Date or a fund of the Purchaser between the
Closing Date and the termination of Kohler’s employment with the Purchaser (or,
for funds commenced by the Purchaser after the date of the termination of
Kohler’s employment with the Purchaser, not the same as or similar to any
strategy the Purchaser was actively planning to use in a fund to be commenced
after such date). The parties agree that any breach of the terms of this
non-competition provision will result in damages to the Purchaser, the amount
which will be difficult to ascertain, entitling the Purchaser to injunctive
relief and recovery of attorney fees and costs; provided, however, that nothing
herein shall be construed as prohibiting or in any way limiting Purchaser from
pursuing any rights or remedies available under the terms of this Agreement or
other applicable law.

11.2    Confidential Information. Seller and Seller’s agents, employees,
shareholders, and assigns will not use or disclose any confidential information
relating to the Business, the Assets or this Agreement to any person not
employed by the Purchaser or not authorized by the Purchaser to receive such
confidential information without the prior written consent of the Purchaser;
provided, however, that notwithstanding anything in this Agreement to the
contrary, BCCM or Kohler may disclose at any time for any purpose any
information with respect to the performance of BCCM and/or Kohler as a manager
of BCCM’s funds or with respect to the performance of such funds themselves
(collectively, “Performance Data”), and Purchaser shall (i) provide to Kohler
and BCCM such Performance Data as either of them my from time to time request,
and (ii) not disclose to any person or entity any Performance Data that is not
accurate in all materials respects or that is misleading. Seller will use
reasonable and prudent care to safeguard, protect, and prevent the unauthorized
use of and disclosure of confidential information. The obligations contained in
this paragraph will survive for as long as the Purchaser considers the
information to be confidential. “Confidential Information” means the terms and
conditions of this Agreement (except that the Seller and Kohler may disclose to
Adam Wright and Brian Durst that substantially all of the Seller’s assets have
been transferred to the Purchaser, and which assets have been excluded from such
transfer) as well as information that is proprietary to the Purchaser or
proprietary to others and entrusted to the Purchaser, and such information being
sold by the Seller to the Purchaser, whether or not trade secrets. Confidential
Information includes, but

 

14



--------------------------------------------------------------------------------

is not limited to, common information relating to the business plans and to
business conducted or anticipated to be conducted, as well as price lists,
contracts, employment costs, selling costs, delivery costs, marketing
information, customer lists, account names, contacts, addresses, and sales
activity, suppliers and vendors, project information, marketing information, tax
and financial information, intellectual property, employees, banking
relationships, mailing lists, and computer programs and print-outs. Any
information Purchaser or Seller consider confidential information or that the
Purchaser or Kohler treat as confidential information will be presumed to be
confidential information, provided that either the Purchaser or Kohler, as
applicable, knows, or reasonably should know, that the other party considers or
treats such information as confidential. Confidential Information does not
include (i) information in the public domain, (ii) information which is obtained
by Seller from a third party which does not have a confidentiality obligation
with Purchaser, or (iii) information developed or obtained by Seller which is
unrelated to the Business.

SECTION 12.    EMPLOYMENT AND POST CLOSING.

12.1    Employment Agreements. Purchaser shall employ Kohler as an at will
employee in the position of Chief Investment Officer pursuant to the terms and
conditions of the Kohler Employment Agreement. Purchaser shall also offer at
will employment to David Woodis as CFO and COO pursuant to the terms and
conditions of the Woodis Employment Agreement.

12.2    Cooperation. Each party shall execute all certificates, instruments and
other documents, and take all action reasonably required by the other party to
effectuate the purposes of this Agreement and to consummate and evidence the
completion of the transactions referenced in this Agreement. Seller shall
further take all actions necessary or appropriate to put Purchaser in immediate
actual possession and operating control of the Business and Assets.

SECTION 13.    CONDITIONS TO OBLIGATION TO CLOSE.

13.1    Condition to the Purchaser’s Obligation to Close. The obligations of the
Purchaser to consummate the Closing shall be subject to the fulfillment or
waiver by the Purchaser, at or prior to the Closing, of the following
conditions:

13.1.1    Accuracy of Warranties and Performance of Covenants. The
representations and warranties of the Seller, shall be true and correct in all
material respects in each case as if made on and as of the date hereof and the
Closing Date, other than (i) representations and warranties that expressly refer
only as of a specific date (in which case such representations and warranties
will be true and correct in all material respects as of such date), and
(ii) representations and warranties that are qualified by materiality, material
adverse change or similar qualifiers (in which case such representations and
warranties will be true and correct in all respects). The Seller shall have
performed in all material respects all of the obligations and complied in all
material respects with all of the covenants, agreements and conditions set forth
in this Agreement required to be performed or complied with by the Seller on or
prior to the Closing;

13.1.2    Material Adverse Change. There shall not have occurred any material
adverse change or any events or circumstances which would reasonably be expected
to result in a material adverse change (subject to the proviso set forth in the
last sentence of Section 7.11 above). No legal proceeding shall be

 

15



--------------------------------------------------------------------------------

pending before any governmental entity or threatened in writing by any
governmental entity or any third party which could reasonably be expected to
adversely affect the right of the Purchaser to own, operate or control the
Business or the Assets in any material respect; and

13.1.3    Required Deliveries. The Seller shall have made, or caused to be made,
each of the deliveries required by Section 6.2.

13.2    Condition to the Seller’s Obligation to Close. The obligations of the
Seller to consummate the Closing, shall be subject to the satisfaction or waiver
by the Seller of, at or prior to the Closing, of the following conditions:

13.2.1    Accuracy of Warranties and Performance of Covenants. The
representations and warranties of the Purchaser shall be true and correct in all
material respects in each case as if made on and as of the date hereof and the
Closing Date, other than (i) representations and warranties that expressly refer
only as of a specific date (in which case such representations and warranties
will be true and correct in all material respects as of such date), and
(ii) representations and warranties that are qualified by materiality, material
adverse change or similar qualifiers (in which case such representations and
warranties will be true and correct in all respects). The Purchaser shall have
performed in all material respects all of the obligations and complied in all
material respects with all of the covenants, agreements and conditions required
to be performed or complied with by the Purchaser on or prior to the Closing;
and

13.2.2    Required Deliveries. The Purchaser shall have made, or caused to be
made, each of the deliveries required by Section 6.3.

SECTION 14.    TERMINATION.

14.1    Termination.    This Agreement may be terminated at any time prior to
the Closing by the Purchaser if the Closing shall not have occurred on or before
December 31, 2017. In the event of a termination of this Agreement, this
Agreement shall forthwith become void, and there shall be no liability or
obligation on the part of the Purchaser to the Seller.

SECTION 15.    MISCELLANEOUS.

15.1    Notices.    All notices, requests, demands, or other communications
hereunder shall be in writing and shall be either delivered personally, by
messenger service, or mailed by United States mail, certified or registered with
return receipt requested, with appropriate postage prepaid to the address herein
designated or such other address as may be designated in writing by notice given
in the manner provided herein and shall be effective upon personal delivery
thereof or forty-eight (48) hours following deposit in the United States mail or
with a messenger service, whether or not delivery is accepted.

 

If to Seller:

  Blue Clay Capital Management, LLC      5000 West 36th Street Suite 115     
Minneapolis, MN 55440      Attn: Gary Kohler      Email:
gkohler@blueclaycapital.com   

 

16



--------------------------------------------------------------------------------

Copy to:

  Stinson Leonard Street      50 South Sixth Street, Suie 2600      Minneapolis,
MN 55402      Attention: Thomas P. Sanders, Esq.      Email:
tom.sanders@stinson.com   

If to Purchaser:

  BCCM, Inc.      5930 Balsam Ridge Road      Denver, NC 28037]     
ATTN:                          Email:                       

Copy to:

  Peter D. Fetzer, Esq.      Foley & Lardner LLP      777 East Wisconsin Avenue
     Milwaukee, Wisconsin 53202      Tel: (414) 297-5596      Fax: (414)
297-4900      Email: pfetzer@foley.com   

15.2     Assignability; Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns; provided that the parties hereto shall not
have the right to assign this Agreement to any party without the prior written
consent of the other party hereto.

15.3    Construction. Wherever possible, each provision of this Agreement and
each related document shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
related document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such related documents.

15.4    Waiver. No failure on the part of either party to exercise, and no delay
in exercising any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy granted hereby or by any related document or by law.

15.5    Severability. In the event any part of this Agreement is found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.

15.6    No Third Party Beneficiaries. This Agreement is a contract solely
between the parties hereto, and shall be effective only as between the parties
hereto, their successors and permitted assignees. No third party beneficiaries
(including, without limitation, employees and customers of Purchaser or Seller)
are intended and none shall be inferred, and no party other than Purchaser or
Seller and their successors and permitted assignees may assert any right, make
any claim, or otherwise attempt to enforce any provision of or under this
Agreement.

 

17



--------------------------------------------------------------------------------

15.7    Governing Law. This Agreement shall be interpreted, construed, and
governed in accordance with the laws of the state of Delaware. Any dispute
between the parties relating to this Agreement shall be venued or heard in the
state of Delaware.

15.8    Entire Agreement. Except as otherwise specifically provided herein, this
Agreement (and the Exhibits and Appendices hereto) constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior communications, writings, and other documents with regard
thereto. No modification, amendment, or waiver of any provision hereof shall be
binding upon any party hereto unless it is in writing and executed by all of the
parties hereto or, in the case of a waiver, by the party waiving compliance.

15.9     Incorporation by Reference. All Exhibits hereto are incorporated herein
by reference.

15.10    Captions. The division of this Agreement into articles, sections,
subsections, and Exhibits is for convenience of reference only and shall not
affect the interpretation or construction of this Agreement.

15.11    Counterparts. This Agreement may be executed in two or more
counterparts, all of which together shall be deemed one original.

[REMAINDER OF PAGE LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SELLER: BLUE CLAY CAPITAL MANAGEMENT, LLC By:  

/s/ Gary S. Kohler

Name:  

 

Its:  

 

By:  

/s/ Gary S. Kohler

  Gary Kohler, individually PURCHASER: BCCM, INC. By:  

/s/ Nick Swenson

Name:   Nick Swenson Its:   President

[Signature Page to Asset Purchase Agreement]